DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 18-23 have been considered but are not found persuasive.
Applicant argues on page 11 of the remarks that Cao does not teach “a plurality of vias electrically connected to the first, second, and third light emitting sub-units, each of the vias being disposed on substantially the same plane” since electrodes 309, 317, 325, 326, 318, 310 are disposed on a different plane of the LED chip.
Examiner respectfully disagrees.  The above statement that the electrodes of Cao are on different planes of the LED chip is inaccurate since that is not what is claimed.  As shown below in the rejection, Cao teaches vias being disposed on substantially the same plane since the upper surface of the electrodes 309, 310, 317, 318, 326 which makes up the plurality of electrodes are terminated and disposed on substantially the same plane.  Therefore each and every limitation of the claim is taught.
Further, Lin has been incorporated into the rejection to address amended claim 21, the rejection can be found below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (US PGPub 2007/0170444).
Re claim 1: Cao teaches (e.g. figs. 3 and 1) a light emitting chip comprising: a light emitting structure (light emitting structure shown in fig. 3; hereinafter “LES”) comprising a first light emitting sub-unit (red emitting LED made up from layers 304, 305, 306, 307, 308; e.g. paragraph 23; hereinafter “1SU”), a second light emitting sub-unit (green emitting LED made up from layers 312, 313, 314, 315, 316; e.g. paragraph 23; hereinafter “2SU”), and a third light emitting sub-unit (blue emitting LED made up from layers 320, 321, 322, 323, 324; e.g. paragraph 23; hereinafter “3SU”) vertically stacked on each other (1SU, 2SU, 3SU are stacked on each other), the light emitting structure (LES) having at least one mesa structure (LES has each of 1SU, 2SU, 3SU each has a mesa shape) and at least one sidewall having a stepped structure (as can be seen from fig. 3, there is a stepped shape between layers of 1SU, 2SU, 3SU); a plurality of vias (309, 310, 317, 318, 326; hereinafter “PV”) electrically connected to the first (1SU), second (2SU), and third (3SU) light emitting sub- units, each of the vias (PV) being disposed on substantially the same plane (upper portion of PV are on the same plane); and a first passivation layer (dielectric 327) covering at least a part of the light emitting structure (LES), wherein the first passivation 327) has a bottom surface that exposes the light emitting structure (LES) to permit light from the first (1SU), second (2SU), and third (3SU) sub-units to be emitted from the light emitting chip.
Re claim 22: Cao teaches the light emitting chip wherein: the first light emitting sub-unit (1SU) is configured to emit one of red (red emitting layer 306), green, or blue light; the second light emitting sub-unit (2SU) is configured to emit a different one of red, green (green emitting layer 314), or blue light from the first light emitting sub-unit (1SU), and is stacked above the first light emitting sub- unit (1SU); and the third light emitting sub-unit (3SU) is configured to emit a different one of red, green or blue (blue emitting layer 322) light from the first (1SU) and second (2SU) light emitting sub-units, and is stacked above the second light emitting sub-unit (2SU).
Re claim 23: Cao teaches the light emitting chip wherein there are no color filters (no color filters are disclosed in Cao) disposed between first (1SU) and second (2SU) light emitting sub-units and between the second (2SU) and third (3SU) light emitting sub-units.
Re claim 24: Cao teaches the light emitting chip wherein each of the vias (PV) has substantially the same height in the vertical direction (each of the vias within PV has within it a height that is common to each of the vias, specifically, the height of 326 is contained within each of the other vias of PV).

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US PGPub 2017/0345801; hereinafter “Lin”).
Re claim 1: Lin teaches (e.g. figs. 1B and 2B) a light emitting chip comprising: a light emitting structure (light emitting diode 130; e.g. paragraph 24) comprising a first light emitting sub-unit (subelements 131, 132b of 130; e.g. paragraph 24; hereinafter “1SU”), a second light emitting sub-unit (subelement 134 of 130; e.g. paragraph 24; hereinafter “2SU”), and a third light emitting sub-unit (subelements 132a, 138 of 130; e.g. paragraph 24; hereinafter “3SU”) vertically stacked on each other (1SU, 2SU, 3SU are stacked on each other), the light emitting structure (130) having at least one mesa structure (130 has a mesa shape) and at least one sidewall having a stepped structure (as can be seen from fig. 1B, 130 has a stepped shape); a plurality of vias 150, 152; hereinafter “PV”) electrically connected to the first (1SU), second (2SU), and third (3SU) light emitting sub-units, each of the vias (PV) being disposed on substantially the same plane (upper portion of PV are on the same plane); and a first passivation layer (dielectric 160) covering at least a part of the light emitting structure (130), wherein the first passivation layer (160) has a bottom surface that exposes the light emitting structure (130) to permit light from the first (1SU), second (2SU), and third (3SU) sub-units to be emitted from the light emitting chip (130).
Re claim 21: Lin teaches the light emitting chip wherein the bottom surface of the first passivation layer (160) and a bottom surface (bottom surface of 1SU) of the first light emitting sub-unit (1SU) are disposed substantially the same plane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 1 above, and further in view of Lee et al. (US PGPub 2019/0053347; hereinafter “Lee”).
Re claim 2: Cao teaches substantially the entire structure as recited in claim 1 except explicitly teaching the light emitting chip wherein the first passivation layer comprises a polymer material.
Lee teaches (e.g. figs. 5A, 5B) the first passivation layer (passivation layer 560 can include a dielectric material such as SiO2 or polyimide; e.g. paragraph 63) comprises a polymer material.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the polyimide passivation material as taught by Lee in the device of Cao in order to have the predictable result of using a known passivation material suitable for light emitting devices since it is prima facie obvious to select a suitable material for a device known to have good passivation properties which would have a high expectation of success.
Re claim 3: Cao in view of Lee teaches the light emitting chip wherein the first passivation layer (560 of Lee) comprises at least one of polyimide (polyimide; e.g. paragraph 63) and epoxy molding compound (EMC).
.

Claims 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 1 above, and further in view of Ohshima et al. (US PGPub 2005/0264550; hereinafter “Ohshima”).
Re claim 4: Cao teaches the light emitting chip according to claim 1, wherein: the first light emitting sub-unit (1SU) comprises a first mesa structure (1SU is in the form of a mesa; hereinafter “1M”), the first mesa structure (1M) having a first n-type semiconductor layer (307), a first active layer (306), and a first p-type semiconductor layer (305) vertically stacked on each other; the second light emitting sub-unit (2SU) comprises a second mesa structure (2SU is in the form of a mesa; hereinafter “2M”), the second mesa structure (2M) having a second p-type semiconductor layer (313), a second active layer (314), and a second n-type semiconductor layer (315) vertically stacked on each other; and the third light emitting sub-unit (3SU) comprises a third mesa structure (3SU is in the form of a mesa; hereinafter “3M”), the third mesa structure (3M) having a third p-type semiconductor layer (321), a third active layer (322), and a third n-type semiconductor layer (323) vertically stacked on each other.
Cao is silent as to explicitly teaching the first light emitting sub-unit (1SU) comprises a first transparent electrode; the second light emitting sub-unit (2SU) comprises a second transparent electrode, the third light emitting sub-unit (3SU) comprises a third transparent electrode.
9) comprises a first transparent electrode (8); the second light emitting sub-unit (6) comprises a second transparent electrode (7), the third light emitting sub-unit (3) comprises a third transparent electrode (4; e.g. paragraph 77; these electrodes are transparent since light passes through them).
It would have been obvious to one of ordinary skill in the art, at the time of effective filing, absent unexpected results, to use the transparent electrodes between the light emitting units as taught by Ohshima in the device of Cao in order to have the predictable result of using an electrode material which has better conductivity than a doped semiconductor layer while not impeding on the extraction of light from the subsequent light emitting sub-units.
Re claim 7: Cao in view of Ohshima teaches the light emitting chip wherein: the third n-type semiconductor layer (323 of Cao) has an area smaller than the third transparent electrode (320 of Cao which would have provided under it transparent electrode 4 of Ohshima), and exposes a portion of the third transparent electrode (4 of Ohshima would need to be exposed for contacts to make connection 326); the third transparent electrode (4 of Ohshima) has an area smaller than the second n-type semiconductor layer (315 of Cao), and exposes a portion of the second n-type semiconductor layer (315 of Cao); the second n-type semiconductor layer (315 of Cao) has an area smaller than the second transparent electrode (312 of Cao which would have provided under it transparent electrode 7 of Ohshima), and exposes a portion of the second transparent electrode (7 of Ohshima); the second transparent electrode (7 of 8 of Ohshima), and exposes a portion of the first transparent electrode (8 of Ohshima); and the first transparent electrode (8 of Ohshima) has an area smaller than the first n-type semiconductor layer (305 of Cao), and exposes a portion of the first n-type semiconductor layer (305 of Cao).
Re claim 9: Cao in view of Ohshima teaches the light emitting chip further comprising: a first conductive pattern (310) disposed on a portion of the first n-type semiconductor layer (305) exposed by the first transparent electrode (8 of Ohshima), and electrically coupled with the first n-type semiconductor layer (305); a second conductive pattern (309) disposed on a portion of the first transparent electrode (8 of Ohshima) exposed by the second transparent electrode (7 of Ohshima) and on a portion of the second transparent electrode (7 of Ohshima) exposed by the second n-type semiconductor layer (315), and electrically coupled (coupled through a ground connection) with the first (8 of Ohshima) and second (7 of Ohshima) transparent electrodes; a third conductive pattern (317) disposed on a portion of the second n-type semiconductor layer (315) exposed by the third transparent electrode (4 of Ohshima), and electrically coupled with the second n-type semiconductor layer (315); a fourth conductive pattern (326) disposed on a portion of the third transparent electrode (4 of Ohshima) exposed by the third n-type semiconductor layer (315), and electrically coupled with the third transparent electrode (4 of Ohshima); and a fifth conductive pattern (325) disposed on the third n-type semiconductor layer (323), and electrically coupled with the third n-type semiconductor layer (323).

Claims 5, 6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao and Ohshima, as applied to claim 4 above, and further in view of Fan et al. (US PGPub 2009/0078955; hereinafter “Fan”).
As per claim 5: Cao in view of Ohshima teaches substantially the entire structure as recited in claim 4 except explicitly teaching the light emitting chip further comprising: a first thin film conductive pattern electrically coupled with the first n-type semiconductor layer; a second thin film conductive pattern electrically coupled with the second n-type semiconductor layer; a third thin film conductive pattern electrically coupled with the third n-type semiconductor layer; and a fourth thin film conductive pattern electrically coupled with the first, second, and third p-type semiconductor layers.
Fan teaches (e.g. figs. 6F, 2B, and 2C which shows a common anode configuration) a first thin film conductive pattern (612) electrically coupled with the first n-type semiconductor layer (n-GaN 424); a second thin film conductive pattern (608) electrically coupled with the second n-type semiconductor layer (n-GaN 418); a third thin film conductive pattern (602) electrically coupled with the third n-type semiconductor layer (n-GaN 412); and a fourth thin film conductive pattern (608) electrically coupled with the first, second, and third p-type semiconductor layers (608 is common to all p-GaN layers).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to make a single conductive pattern connecting the p-type semiconductor layers and a single conductive pattern for each n-type semiconductor layer as taught by Fan in the device of Cao in view of 
As per claim 6: Cao in view of Ohshima teaches substantially the entire structure as recited in claim 4 except explicitly teaching the light emitting chip further comprising: a first thin film conductive pattern electrically coupled with the first p-type semiconductor layer; a second thin film conductive pattern electrically coupled with the second p-type semiconductor layer; a third thin film conductive pattern electrically coupled with the third p-type semiconductor layer; and a fourth thin film conductive pattern electrically coupled with the first, second, and third n-type semiconductor layers.
Fan teaches (e.g. figs. 7C and 3B which shows a common cathode configuration) a first thin film conductive pattern electrically (328) coupled with the first p-type semiconductor layer (310); a second thin film conductive pattern (330) electrically coupled with the second p-type semiconductor layer (317); a third thin film conductive pattern (332) electrically coupled with the third p-type semiconductor layer (322); and a fourth thin film conductive pattern (338) electrically coupled with the first, second, and third n-type semiconductor layers.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to make a single conductive pattern connecting the n-type semiconductor layers and a single conductive pattern for each p-type semiconductor layer as taught by Fan in the device of Cao in view of Ohshima in order to have the predictable result of using a known methodology of making connections for LED sub-units while reducing the number of individual contacts.
As per claim 10: Cao in view of Ohshima teaches substantially the entire structure as recited in claim 9 except explicitly teaching the light emitting chip further comprising: a conductive pattern electrically coupled with the first conductive pattern (310); a second conductive pattern electrically coupled with the second (309) and fourth (326) conductive patterns; a third conductive pattern electrically coupled with the third conductive pattern (317); and a fourth thin film conductive pattern electrically coupled with the fifth conductive pattern (325).
Fan teaches (e.g. fig 6F) a shared p-type electrode 608 and n-type electrodes 612, 608, 602 and further teaches a first thin film conductive pattern (16c of Ohshima which would connect to 612 of Fan) electrically coupled with the first conductive pattern (310); a second thin film conductive pattern (16b of Ohshima which would connect to 608 of Fan which would connect together 309, 326 of Cao) electrically coupled with the second (309) and fourth (326) conductive patterns; a third thin film conductive pattern (thin film conductor similar to 16b of Ohshima which would connect to 317 of Cao; hereinafter “3TFCP”) electrically coupled with the third conductive pattern (317); and a fourth thin film conductive pattern (16a of Ohshima which would connect to 602 of Fan or 325 of Cao) electrically coupled with the fifth conductive pattern (325).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the thin film conductive patterns connecting to the LED sub-units as taught by Fan in the device of Cao in view of Ohshima in order to have the predictable result of using a known connection methods to utilize the LED pixel units of Cao.
As per claim 11: Cao in view of Ohshima and Fan teaches the light emitting chip wherein: the light emitting structure (LES) has a width that decreases from a top surface (turning fig. 3 of Cao upside-down) thereof, the first n-type semiconductor layer (305) comprises a first n-type extended semiconductor layer (304) extending from a sidewall of the first mesa structure (1M); and each of the first (16c), second (16b), third (3TFCP), and fourth (16a) thin film conductive pattern extends from a top surface of the third light emitting sub-unit (3SU) to the first n-type extended semiconductor layer (304), covers the first n-type extended semiconductor layer (304), and includes a connector portion (connection between 16c of Ohshima and via 310 of Cao; hereinafter “CP”).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Ohshima, as applied to claim 7 above, and further in view of Ishikawa et al. (US 5,696,389; hereinafter “Ishikawa”).
Re claim 8: Cao in view of Ohshima teaches the light emitting chip as applied to claim 7 above wherein: the third transparent electrode (4 of Ohshima) exposed by the third n-type semiconductor layer (323 of Cao) is thinner (there exists a thickness within 4 which does not extend the full thickness of 4 under third n-type semiconductor layer 323 of Cao) than the third transparent electrode (4 of Ohshima) covered by the third n-type semiconductor layer (323 of Cao); the second transparent electrode (7 of Ohshima) exposed by the second n-type semiconductor layer (315 of Cao) is thinner (there exists a thickness within 7 which does not extend the full thickness of 7 under second n-type semiconductor layer 315 of Cao) than the second transparent electrode (7 of Ohshima) covered by the second n-type semiconductor layer (315 of Cao); and the 8 of Ohshima) exposed by the second transparent electrode (7 of Ohshima) is thinner than the first transparent electrode (10 of Ohshima) covered by the second transparent electrode (7 of Ohshima).
Ishikawa discloses that when etching to expose the appropriate segments of the LED stack for depositing the p- and n- electrodes, the etching process partially removes portions of the material where the electrodes is to be deposited, as can be seen in the thinner region of 112 in fig. 6, leaving a portion thinner than the remaining portion of the material.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the etching process for exposing appropriate portions for electrode formation as taught by Ishikawa in the device of Cao in view of Ohshima in order to have the predictable result of using a known method of electrode formation which allows for good electrical connection to each of the LED sub-units.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 1 above, and further in view of Kususe et al. (US PGPub 2006/0231852; hereinafter “Kususe”).
Re claim 18: Cao teaches substantially the entire structure as recited in claim 1 except explicitly teaching the light emitting chip wherein the light emitting structure (LES) has an inclined sidewall.  
Kususe teaches (e.g. fig. 2) light emitting chip wherein the light emitting structure has an inclined sidewall (10a is included at the periphery; e.g. paragraph 4).
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 1 above, and further in view of Cha et al. (US PGPub 2017/0288093; hereinafter “Cha”).
Re claim 19: Cao teaches substantially the entire structure as recited in claim 1 except explicitly teaching the light emitting chip further comprising: a first color filter and a first bonding portion disposed between the first and second light emitting sub-units; and a second color filter and a second bonding portion disposed between the second and third light emitting sub-units.
Cha teaches (e.g. paragraph 141, 142, 143) the stacked light emitting units could all emit the same wavelength which is then converted by color filters and further teaches (e.g. fig. 38) a first color filter (19a) and a first bonding portion (17, 26) disposed between the first (10) and second (20) light emitting sub-units; and a second color filter (29a) and a second bonding portion (27, 36) disposed between the second (20) and third (30) light emitting sub-units.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the light emitting units with light conversion elements as taught by Cha in the device of Cao in order to have the predictable result of using one emission material layers for each light emitting .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 1 above, and further in view of Fan et al. (US PGPub 2009/0078955; hereinafter “Fan”).
Re claim 20: Cao teaches substantially the entire structure as recited in claim 1 except explicitly teaching the light emitting chip, wherein the light emitting structure comprises a micro light emitting diode having a surface area less than about 10,000 square µm.
Fan teaches the light emitting structure comprises a micro light emitting diode having a surface area less than about 10,000 square µm (high density microdisplay 800 with pixel sized of less than 20 microns; e.g. paragraph 73; sizes of less than 20 microns would have surface areas of approximately 400 square microns).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the pixel size as outlined by Fan in the device of Cao in order to use a known size for LED structures, which would be appropriate for a display with appropriate pixel sizes.

Allowable claims
Claims 12-16 are objected to as they depend on a rejected based claim but would be otherwise allowable if written in independent form.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822